Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 03/22/2021
Terminal Disclaimer
The terminal disclaimers filed on 3/24/20201 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,968,763, 10,864,4355 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3-6, 8-12, 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 has been amended to recite the guidewire support tube is inset in the inner surface of the series of windings. Claim 12 has been  amended to recite advancing the guidewire through the guidewire support tube which is separate from a lumen of the elongate shaft and separate from a passage defined by a series of helical windings of the balloon. Claim 16 recites inflating the balloon to seal the perforation or dissection of the wall including urging fluid through a lumen of the elongate shaft and into the balloon in a distal-to proximal direction to inflate a series of windings of the balloon.
The Office agrees the art of record fails to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771